*398IN RESPONSE TO APPLICATION' FOR REHEARING.
PER CURIAM.
(4) By the last brief filed on the application for a rehearing one insistence was made, which was not made on the original hearing nor in any of the former briefs on this application. This insistence is that, until the Code of 1896 became operative, the mortgagor had no adequate remedy in an action at law to show that the consideration for the mortgage was tainted with usury and that there was a partial failure of consideration, and that, the bill being filed before the Code of 1896 became operative, this gave equity jurisdiction to cancel the mortgage, if the payments on the mortgage debt, the usury, and partial failure of consideration, all together, would equal the mortgage debt, and thus in effect amount to payment.
Conceding, without deciding, that this defense would not have been availing in a court of law when the bill was filed in September, 1897, it cannot effect the result in this decision, for the reason that this insistence must concede that the foreclosure was only voidable, and not void, and that to maintain a bill to avoid the sale and cancel the deed it must be filed within two years next after the sale, or some valid excuse must be shown why it was not filed within such time. No such reason was shown, and it is conceded that the bill was not filed within the two years. This was expressly ruled and decided on the former appeal, and we now adhere to it. As the opinion in that case was not officially reported, and we think it is conclusive on this appeal (if the plaintiffs had not such possession, when the bill was filed, as would authorize a bill to remove a cloud on title, which fact the chancellor found, and to which finding we agreed), we will here quote that *399part which is so conclusive. It was there said. “The complainants are not in possession of the land in question, and it is well understood that a party cannot maintain a bill to remove a cloud on his legal title to land, unless he is in possession, and therefore cannot assert his title in an action at law.- — Morgan v. Lehman, Durr & Co., 92 Ala. 440, 9 South. 314.
“If the .bill be treated as one to redeem under the statute, more than two years have elapsed since the foreclosure of the mortgage under the power contained in it, and the right was therefore lost. — Code 1896, § 3505, and authorities thereunder.
“If the mortgage was fully paid at the time it is alleged it was foreclosed, the attempted foreclosure was void, and the complainant had a plain and adequate remedy at law by ejectment for the lands, and a court of equity Avould not intervene under such circumstances. —Code 1896, §§ 1067, 1547; Watson v. Herring, 115 Ala. 71, 2 South. 28; Curry v. Peebles, 83 Ala. 225, 3 South. 622.”